OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07318 Pioneer International Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer International Value Fund Schedule of Investments 8/31/2011 (unaudited) Shares Value COMMON STOCKS - 95.6 % Energy - 8.7 % Integrated Oil & Gas - 6.5 % BP Amoco Plc $ Petrochina Co., Ltd. (A.D.R.) * PetroChina Co., Ltd. Repsol SA Total SA $ Oil & Gas Drilling - 0.6 % Ensco Plc (A.D.R.) $ Oil & Gas Exploration & Production - 1.6 % HRT Participacoes em Potroleo SA * $ Inpex Corp. * $ Total Energy $ Materials - 10.7 % Construction Materials - 1.5 % China Resources Cement * (b) $ CRH Plc $ Diversified Metals & Mining - 2.1 % Eurasian Natural Resources Corp. $ Southern Copper Corp. $ Fertilizers & Agricultural Chemicals - 0.9 % Yara International ASA * $ Forest Products - 0.0 % Sino-Forest Corp. * $ Gold - 4.2 % Anglogold Ashanti, Ltd. $ Centamin Egypt, Ltd * Newmont Mining Corp. $ Specialty Chemicals - 1.0 % Nitto Denko Corp. * $ Steel - 1.0 % Sumitomo Metal Industries, Ltd. * $ Total Materials $ Capital Goods - 9.8 % Construction & Engineering - 0.3 % China Railways Construction Corp. $ Construction & Farm Machinery & Heavy Trucks - 0.6 % United Tractors Tbk $ Electrical Component & Equipment - 0.4 % Fushi Copperweld, Inc. * $ Heavy Electrical Equipment - 2.8 % Alstom $ Mitsubishi Electric Corp. * $ Industrial Conglomerates - 2.6 % Philips Electronics NV $ Shanghai Industrial Holdings * Siemens AG (A.D.R.) * $ Trading Companies & Distributors - 3.1 % Itochu Corp. * $ Noble Group, Ltd. $ Total Capital Goods $ Transportation - 2.6 % Airlines - 1.7 % Ryanair Holdings Plc $ Highways & Railtrack - 0.9 % Yuexiu Transport Infrastructure, Ltd. $ Total Transportation $ Automobiles & Components - 2.0 % Auto Parts & Equipment - 0.1 % China XD Plastics Co. * $ Automobile Manufacturers - 1.2 % Daimlerchrysler AG $ Tires & Rubber - 0.7 % Bridgestone Corp. * $ Total Automobiles & Components $ Consumer Durables & Apparel - 6.2 % Apparel, Accessories & Luxury Goods - 1.6 % Cie Financiere Richemont SA * $ Homebuilding - 3.5 % Gafisa SA * $ Sekisui Chemical Co., Ltd. * $ Household Appliances - 1.1 % Electrolux AB (b) $ Total Consumer Durables & Apparel $ Media - 1.6 % Cable & Satellite - 1.6 % SES SA (A.D.R.) $ Total Media $ Retailing - 1.0 % Automotive Retail - 1.0 % USS Co., Ltd. * $ Total Retailing $ Food & Drug Retailing - 2.0 % Food Retail - 2.0 % FamilyMart * $ Total Food & Drug Retailing $ Food, Beverage & Tobacco - 7.0 % Packaged Foods & Meats - 4.1 % Nestle SA $ PT Indofood Sukses Makmur Tbk Unilever Plc $ Tobacco - 2.9 % Imperial Tobacco Group Plc $ Japan Tobacco, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 1.8 % Health Care Services - 1.8 % Fresenius Medical Care AG $ Total Health Care Equipment & Services $ Pharmaceuticals & Biotechnology - 4.4 % Pharmaceuticals - 4.4 % GlaxoSmithKline Plc $ Roche Holdings AG Salix Pharmaceuticals, Ltd. * $ Total Pharmaceuticals & Biotechnology $ Banks - 14.2 % Diversified Banks - 14.2 % Bank Negara Indonesia Persero Tbk PT $ Bank Pembangunan Daerah Jawa China Construction Bank Commerzbank AG * Development Bank of Singapore, Ltd. HSBC Holding Plc Industrial and Commerical Bank of China * Industrial Bank of Korea * Mitsubishi UFJ Financial Group, Inc. * National Australia Bank, Ltd. Societe Generale Sumitomo Mitsui Financial Group, Inc. * $ Total Banks $ Diversified Financials - 2.0 % Asset Management & Custody Banks - 0.5 % Man Group Plc $ Reinet Investments SCA * $ Diversified Capital Markets - 1.5 % CS Group $ Total Diversified Financials $ Insurance - 3.1 % Life & Health Insurance - 1.1 % T&D Holdings, Inc. * $ Multi-Line Insurance - 2.0 % Allianz AG $ Aviva Plc $ Total Insurance $ Technology Hardware & Equipment - 2.0 % Communications Equipment - 0.5 % HTC Corp. $ Office Electronics - 1.5 % Canon, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors - 2.7 % Semiconductor Equipment - 2.2 % ASM Lithography Holding NV $ ASM Pacific Technology, Ltd. $ Semiconductors - 0.5 % Samsung Electronics (A.D.R.) (144A) * $ Total Semiconductors $ Telecommunication Services - 7.5 % Integrated Telecommunication Services - 3.1 % Deutsche Telekom AG * $ Singapore Telecommunications, Ltd. Telecom Italia S.p.A. * $ Wireless Telecommunication Services - 4.4 % China Mobile, Ltd. $ Millicom International Cellular SA (A.D.R.) * Vodafone Group Plc $ Total Telecommunication Services $ Utilities - 6.3 % Multi-Utilities - 3.3 % Gaz De France $ National Grid Plc $ Water Utilities - 3.0 % Guangdong Investment, Ltd. $ Manila Water Co, Inc. Suez Environnement SA $ Total Utilities $ TOTAL COMMON STOCKS $ (Cost$284,459,502) FOREIGN GOVERNMENT BONDS - 4.3 % IDR Indonesia Treasury Bond, 8.25%, 7/15/21 $ EUR Ireland Government Bond, 5.0%, 10/18/20 EUR Ireland Government Bond, 5.4%, 3/13/25 $ TOTAL FOREIGN GOVERNMENT BONDS $ (Cost$10,403,686) Principal Amount ($) TEMPORARY CASH INVESTMENTS - 0.4 % Securities Lending Collateral- 0.4 % (c) Certificates of Deposit: Bank of America NA, 0.19%, 9/2/11 $ Bank of Montreal Chicago, 0.18%, 10/20/11 Bank of Nova Scotia, 0.26%, 9/29/11 Bank of Nova Scotia, 0.32%, 6/11/12 Canadian Imperial Bank of Commerce NY, 0.21%, 10/3/11 DnB NOR Bank ASA NY, 0.22%, 11/14/11 National Australia Bank NY, 0.27%, 10/19/11 RaboBank Netherland NV NY, 0.29%, 4/2/12 Royal Bank of Canada NY, 0.33%, 12/2/11 Skandinav Enskilda Bank NY, 0.33%, 12/6/11 Westpac Banking Corp. NY, 0.33%, 12/6/11 $ Commercial Paper: ABTPP, 0.10%, 9/26/11 $ American Honda Finance, 0.30%, 1/11/12 Australia & New Zealand Banking Group, 0.15%, 9/6/11 CHARFD, 0.14%, 9/13/11 CHARFD, 0.14%, 9/8/11 Federal Farm Credit Bank, 0.18%, 8/20/12 General Electric Capital Corp., 0.37%, 4/10/12 General Electric Capital Corp., 0.42%, 7/27/12 General Electric Capital Corp., 0.48%, 11/21/11 JDCCPP, 0.10%, 9/20/11 JPMorgan Chase & Co., 0.28%, 7/17/12 NABPP, 0.19%, 10/3/11 NESCAP, 0.19%, 12/20/11 NORDNA, 0.28%, 1/9/12 OLDLLC, 0.17%, 10/5/11 OLDLLC, 0.17%, 10/711 PGPP, 0.14%, 11/3/11 Royal Bank of Canada NY, 0.30%, 8/17/12 SANCPU, 0.64%, 9/1/11 Sanofi Aventis, 0.17%, 10/20/11 SOCNAM, 0.22%, 9/1/11 Svenska Handelsbanken, 0.29%, 6/29/12 TBLLC, 0.12%, 9/7/11 TBLLC, 0.17%, 10/12/11 TBLLC, 0.18%, 10/5/11 Toyota Motor Credit Corp., 0.33%, 9/8/11 VARFUN, 0.19%, 10/19/11 Wachovia, 0.38%, 10/15/11 Wachovia, 0.40%, 3/1/12 Wells Fargo & Co., 0.34%, 1/24/12 WMT, 0.08%, 9/7/11 $ Tri-party Repurchase Agreements: BNP Paribas, Inc., 0.06%, 9/1/11 $ RBS Securities, Inc., 0.06%, 9/1/11 $ Shares Money Market Mutual Funds: Dreyfus Preferred Money Market Fund $ Fidelity Prime Money Market Fund $ Total Securities Lending Collateral $ TOTAL TEMPORARY CASH INVESTMENTS $ (Cost$1,069,000) TOTAL INVESTMENT IN SECURITIES - 100.2 % $ (Cost$295,932,188)(a) OTHER ASSETS AND LIABILITIES - (0.2) % $ TOTAL NET ASSETS - 100.0 % $ (A.D.R.) American Depositary Receipt * Non-income producing security. (a) At August 31, 2011, the net unrealized loss on investments based on cost for federal income tax purposes of $300,750,107 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized loss $ (b) At August 31, 2011, the following securities were out on loan: Shares Security Value China Resources Cement * $ Electrolux AB Total $ (c) Securities lending collateral is managed by Credit Suisse AG, New York Branch. Principal amounts are denominated in U.S. Dollars unless otherwise denoted: EUR Euro IDR Indonesian Rupiah Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of August 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Common Stocks $ 268,156,861 $ 284,334,651 Foreign Government Bonds - - Temporary Cash Investments - - Money Market Mutual Funds - - Total $ 282,023,549 $ 298,295,791 Other Financial Instruments* $- $- *Other financial instruments include foreign exchange contracts. ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive officer or officers and principal financial officer or officers, or persons performing similar functions, about the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the Act (17 CFR 270.30a-2). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer International Value Fund By (Signature and Title)* /s/ John F. Cogan, Jr.
